Citation Nr: 1217462	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective January 16, 2009.  A notice of disagreement was filed in July 2010 with regard to the disability rating assigned.  In an April 2011 rating decision, the RO assigned a 30 percent disability rating, effective January 16, 2009. Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  A statement of the case was issued in April 2011, and a substantive appeal was received in May 2011.  The Veteran testified at a Board hearing in February 2012; the transcript is of record.

At the Board hearing and in a February 2012 submission, the Veteran waived RO review of additional evidence received, which consisted of updated VA outpatient treatment records.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).

When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A September 2009 rating decision, in pertinent part, denied entitlement to service connection for right knee disorder, left knee disorder, lumbar spine disorder, umbilical hernia, kidney disorder, and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hepatitis C.  The Veteran filed a notice of disagreement in October 2009 and a statement of the case was issued in April 2010; however, the Veteran did not file a substantive appeal.  Thus, these matters are not in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to initial increased rating for PTSD, for the period from January 10, 2012, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

For the period prior to January 10, 2012, the Veteran's PTSD has been productive of social and occupational impairment, with anxiety, chronic sleep impairment, hypervigilance, anger, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene. 


CONCLUSION OF LAW

For the period prior to January 10, 2012, the schedular criteria for a rating of 50 percent (but no higher) for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2009, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims files consists of the Veteran's service treatment records, post- service VA treatment records, written statements and testimony of the Veteran and his representative in support of the claim.  

The Veteran was afforded VA examinations in February 2010 and August 2011.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an initial increased rating for PTSD, prior to January 10, 2012.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the chronic adjustment disorder with PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

The evidence of record reflects that the Veteran initially sought treatment for PTSD in December 2005 at the Ogden VA Medical Center (VAMC).  He complained of nightmares, difficulty interacting with people, maintaining employment, and alcohol.  

A November 2008 VA outpatient treatment record reflects PTSD symptoms of re-experiencing, avoidance, and hyperarousal symptoms.  He was experiencing difficulty in areas related to social and occupational functioning.  The examiner diagnosed PTSD and alcohol abuse.  The examiner assigned a GAF of 55.

A January 2009 VA outpatient treatment record reflects that the Veteran had recently suffered a knee injury and was on workers compensation.  He denied any recent flashbacks and noted a decrease of thoughts back to the military.  He tries to do something else, go somewhere else.  He feels restless, pacing, maybe because he is bored.  He denied any recent flashbacks.  He denied any suicidal thoughts, he had his little boys and his wife and this never enters the picture.  On mental status examination, he had good hygiene and eye contact.  His mood was okay.  His affect was constricted.  His speech rate and rhythm were normal.  There were no psychotic symptoms.  There was no suicidal/homicidal ideation; no auditory/visual hallucination; and, no paranoia.  His flow of thought was clear, linear, logical and goal directed.  His sensorium was alert and fully oriented.  His cognition appeared intact.  His insight was fair to good.  The assessment was PTSD chronic, depression not otherwise specified, history of alcohol dependence for 34 years, history of marijuana usage in remission for over 20 years by report.  The Veteran was struggling with symptoms of PTSD, he had not seen the provider since last May, he had a bad flashback in October, he connected with a PTSD group, he had not been taking medications, and had decreased use of alcohol.  

In March 2009, the Veteran sought VA outpatient treatment for medication management for depression and PTSD.  He reported feeling more anxious, and not working for three months had been bothering him.  He had been taking his medication but he was drinking too much, a six pack a day.  He reported some depression which he thought was related to his finances, added stress, bills, house and truck payment.  On mental status examination, he had good hygiene and eye contact.  His mood was anxious; his affect was constricted; and, his speech rate and rhythm were normal.  There were no psychotic symptoms, no suicidal/homicidal ideation, no auditory/visual hallucinations, and no paranoia.  His flow of thought was clear, linear, logical, and goal directed.  Sensorium was alert and fully oriented.  Cognition appeared intact.  Insight was fair to good.  The assessment was PTSD chronic, depression not otherwise specified, alcohol dependence for 34 years, history of marijuana usage in remission for over 20 years.  The Veteran was struggling with symptoms of PTSD; his medication was helping; he had several medical problems which had triggered worsening anxiety; he continued to drink a six pack a day; and, he felt he could not commit to group treatment until getting his medical problems resolved.  

In February 2010, the Veteran underwent a VA examination.  He denied any suicidal ideation or suicidal attempts.  He denied a history of homicidal ideation or attempts but admitted to having violent tendencies and getting into fights, but now he reported being too old to be violent.  He is currently going through a "nasty" divorce and his wife is turning his sons against him.  He is upset with her over financial problems because he lost his car and house and did not pay the bills.  The average severity of his symptoms is "big bad, a lot of it is because of the divorce and concern over the boys."  He describes having symptoms at some point every day.  He denied having any remissions from his symptoms.  He stated that he had psychiatric symptoms when he got out of service but he did not want anything to do with VA because he felt like he never got any help.  He reported being independent in his activities of daily living such as dressing, bathing, eating, getting in and out of bed and using the toilet.  He is also independent in his instrumental activities of daily living such as meal preparation, house chores, shopping, traveling, laundry, being response for his medications, and using the telephone.  He reported drinking alcohol as a child and smoking a joint.  He also drank in service.  He currently reported drinking - up to an 18 pack - but stated that he does not drink when driving.  He described himself as a good worker but he does not put up with "nobodies crap and flips out" but he usually gets rehired by his same employer because he is a good worker.  He works as a truck driver and has been working there for four years and doing excellent.  

On mental status examination, he was well-developed, well-nourished, and dressed appropriately for the occasion.  There was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  He showed good eye contact and interacted appropriately during the session.  He had no thoughts, ideations, plans, or intent.  He has the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He denied any significant problems with his memory.  There was no evidence of obsessive or ritualistic behavior.  Rate and flow of speech was normal.  He described having occasional panic attacks when under stress.  He described his mood as "tired."  His affect was full ranged and appropriate.  His impulse control was fair.  His insight and judgment were also fair.  He reported multiple recurrent, intrusive flashbacks and nightmares.  He said that they used to be really bad, and that he still has them occasionally.  When he hears a helicopter he starts squatting down and looking up, and is still that way today.  He is near an Air Force base and if a plane is flying by, he looks up to see if they are dropping anything.  At night he wakes up drenched in sweat from the neck up from nightmares.  He avoids fishing in areas where he cannot see clear water.  If he has to walk through a dense forest to go fishing, he does not do it.  He is not scared, he is just not going to do it.  He avoids watching Vietnam movies and shows.  He stays far, far away from that.  At one time he thought it would help if he watched these movies and shows, but found out that it just made things worse.  He definitely avoids crowds, but it is rough to do that always, so if he does have to go into a crowded place like a grocery store or shopping, he goes in and out and does not hang out.  He feels detached, cut off and estranged from other people.  He feels that only the people who are your friends can "screw you" because they are the only ones close enough to deceive you, and he does not have many friends and is very careful about who he calls friends.  He has only two friends.  He stays away from other people.  He feels that people do not really care about you and just want to succeed themselves so they feel that they have to know that they start talking "crap" about you and they want to put blame on you for their mistakes.  He feels emotionally numb, describes himself as a loner.  He has never really loved anything except his two little boys.  He hates his wife for doing what she did and turning the little boys against him.  He feels that divorcing her is the best thing to do, and that it is better for him to get out of the relationship with her.  He has problems with anger and irritability.  His concentration is poor.  He gets easily startled when he hears helicopters flying by.  He is hypervigilant and he will not let anybody get behind him.  He always has to sit with his back to the wall because he needs to see what is coming up and ahead of him.  If he has to walk into an alley, first he walks far enough to see what is in the alley before entering into the alley.  When he is walking down the street, he does not wear earphones because he has to know what is going on in the street.  He described the severity of his symptoms as "big bad" because of the ongoing divorce but noted that it is probably better for him to get out of the relationship.  He experiences his symptoms at some point every day.  He denied having any remissions from his symptoms.  

The examiner stated that although he may have some depressive symptoms associated with his PTSD, he did not meet the DMS-IV criteria for an independent or major depressive disorder.  Although he described his divorce as "nasty" he did not meet the DSM-IV criteria for an independent adjustment disorder.  There was no evidence of mania or psychosis.  There was no evidence of a separate anxiety disorder other than PTSD.  The examiner stated that he met the DMS-IV criteria for PTSD due to service.  He also met the DSM-IV criteria for alcohol abuse with onset prior to service and aggravated by service.  He is able to maintain activities of daily living including personal hygiene.  He had not experienced significant trauma since discharge and there had not been a worsening of his condition.  There had not been recessions but mostly continuous symptoms.  He has problems with alcohol abuse but not drug abuse.  There is inappropriate behavior due to PTSD.  He has partially responded to medications.  Thought processes and communication were not impaired.  Social functioning was impaired, as described earlier due to PTSD related re-experiencing, avoidance, numbing, and hyperarousal.  Employment was impacted due to psychiatric issues as described earlier because of PTSD related re-experiencing, avoidance and hyperarousal symptoms.  He did not miss any time from work due to psychiatric symptoms.  He is employed as a truck driver.  Although there may be some impairment due to psychiatric issues of PTSD, he is expected to perform reasonably well in his current work setting.  

The Axis I diagnoses were PTSD and alcohol abuse.  The GAF score assigned was 75.  The examiner opined that due to PTSD and alcohol abuse, there was evidence of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

On May 27, 2010, the Veteran sought emergency room treatment for alcohol detox, reporting that he was consuming 18 standard drinks per day for "a long time."  He reported that he was fired from his truck driving on May 13 due to "attitude problems" and due to his "short fuse with people."  He was admitted for alcohol detox through June 3.  During his admission, he denied any depressive symptoms.  He complained of nightmares disrupting his sleep.  On discharge, the diagnoses were alcohol dependence, depression, history of PTSD, and nicotine dependence.  The GAF score assigned was 50.  

In October 2010, the Veteran sought VA outpatient medication management.  It was noted that he started a new job after detox and he did not drink while working.  He reported stressors due to his divorce and bankruptcy.  He reported that he was sleeping fair, he has good and bad nights.  He takes Citalopram and feels that it works for him.  He has less irritability on a higher dose of Celex.  He feels he can handle daily stressors better.  He was coping well with the new company.  On mental status examination, he was casually dressed with good hygiene.  His behavior was cooperative, not agitated, and socially appropriate.  His mood was okay, and his affect was brighter.  His speech had a fast rate and rhythm, and normal volume.  He had no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations.  He had no overt psychotic symptoms or evidence of thought disorder.  His flow of thought was logical, linear and goal directed.  There were no circumstantial, tangential or psychotic thoughts expressed.  He was fully alert and oriented.  He demonstrated adequate concentration.  His memory was intact.  His insight and judgment were fair.  The examiner diagnosed PTSD, depression, and alcohol dependence, and assigned a GAF of 50.  

In August 2011, the Veteran underwent a VA examination.  It was noted that the Veteran was in the process of getting a divorce and filing for bankruptcy.  He had been living in his truck and motels for the past 18 months.  He reported a "super" relationship with his three children.  He has positive relationships with his mother and brother.  He does not feel he can rely on friends or family members for help or for social support in personal matters.  He rarely socializes with others.  He denied any hobbies, interests, and regular recreational activities.  He works about 70 hours per week driving all over the country.  He has had his current position for a little over a year, prior to that he was driving for a different company.  He reported that as long as he does not have to deal with people he is performing well in his vocation.  He reported that dealing with people is irritating to him.  He takes psychotropic medications, but his last refill was in December 2010, and he had not taken it for awhile.  He reported social isolation and some distress related to verbal conflicts with coworkers and bosses.  He drinks daily about two beers a day.  He reported ongoing difficulties with divorce.  He is independent for all basic activities of daily living (including personal hygiene and grooming, dressing, feeding, mobility, toileting) and all instrumental activities of daily living (including housework, meal preparation, taking medication, financial management, shopping, telephone and other technology use, community mobility).  His typical day varies depending on his work schedule; he reported that he drives 11 hours a day every 24 hours.  He sees his sons every couple of weeks.  

The examiner found that the Veteran has recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner found that the Veteran takes efforts to avoid thoughts, feelings, or conversations associated with the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; and restricted range of affect.  The examiner did not find efforts to avoid activities, places or people that arouse recollections of trauma; did not find feeling of detachment or estrangement from others; and, did not find a sense of a foreshortened future.  He has difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner stated that the Veteran's symptoms are depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  He did not have the following symptoms:  panic attacks that occur weekly or less often; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions or recent events; impairment of short-and-long-term memory, such as retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought process or communication; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and, disorientation to time or place.  

The examiner stated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The primary impairment related to symptoms of PTSD, and symptoms of alcohol dependence do not incrementally increase functional debilitation and a significant way.  

The examiner diagnosed PTSD, commenting that associated depressive symptoms were prominent but did not appear to warrant a separate diagnosis.  The examiner commented that he does not meet the exposure, re-experiencing, avoidance, increased arousal, duration, and distress.  The Veteran's claimed in-service stressors are related to his fear of hostile military or terrorist activity.  The examiner also diagnosed alcohol dependence.  The examiner assigned a GAF score of 45.  

From October 7-13, 2011, the Veteran was admitted for detox.  The discharge record reflects that for 3 months after his June 2010 detox he remained sober but began drinking alcohol again due to his ongoing divorce, child support and bankruptcy.  He decided to seek help to avoid complications at work.  He is a truck driver and denies drinking alcohol while driving.  He was highly motivated to become sober.  He sleeps well but has nightmares and flashbacks.  He did not want to talk about his PTSD, and was only there for alcohol.  He was slightly paranoid about having his back to the window in the exam room which he attributed to his time in Vietnam.  During his admission, he had an uncomplicated detox and his mood improved gradually over the course of hospitalization.  He slept well with Trazadone and denied nightmares.  His mood was an 8 on a 10-point scale on the day of discharge.  

An October 2011 VA outpatient treatment record reflects that the Veteran had good hygiene.  His behavior was cooperative, not agitated, and socially appropriate.  His mood was okay, and his affect was brighter.  His speech had a fast rate and rhythm, and normal volume.  He had no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations.  He had no overt psychotic symptoms or evidence of thought disorder.  His form of thought was logical, linear and goal directed.  There were no circumstantial, tangential or psychotic thoughts expressed.  He was fully alert and oriented.  He demonstrated adequate concentration.  His memory was intact.  His insight and judgment were fair.  The examiner diagnosed PTSD, depression, and alcohol dependence, and assigned a GAF of 50.  

A November 2011 VA outpatient treatment record reflects that the Veteran had been taking antabuse and he was taking medication for his mood elevation.  He felt better that his relationship had ended with his spouse.  On mental status examination, he had good hygiene and eye contact.  He was cooperative, not agitated, and socially appropriate.  His mood was anxious.  There was mild irritability as he was not feeling well.  The rate and rhythm of his speech was fast but volume was normal.  There were no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  His form of thought was logical, linear and goal directed.  There were no circumstantial, tangential or psychotic thoughts expressed.  He was fully alert and oriented.  He demonstrated adequate concentration.  His memory was intact.  His insight and judgment were fair.  The examiner diagnosed PTSD; depression; alcohol dependence in early partial remission; and, nicotine dependence.  The examiner assigned a GAF score of 50.  

Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  As detailed hereinabove, the Veteran has periodically sought VA outpatient treatment for his PTSD symptomatology, and has also sought inpatient detox treatment for alcohol abuse, which has been associated with his PTSD.  Throughout the course of the appeal, VA examiners have assigned GAF scores ranging from 45 to 75.  As detailed, a November 2008 VA examiner assigned a GAF score of 55, which denotes moderate symptoms; the February 2010 VA examiner assigned a GAF score of 75, which denotes minimal symptoms; May 2010, October 2010, and October 2011, and November 2011 VA examiners assigned a GAF score of 50, and the August 2011 VA examiner assigned a GAF score of 45, which denotes serious symptoms.  The Veteran has reported anxiety, sleep problems, nightmares, and irritability.  The Veteran's chronic difficulty in close relationships, including in his personal life and work environment have been documented in medical reports.  

Upon review of the VA outpatient treatment records, VA inpatient detox records, VA examination reports, and lay statements and testimony of the Veteran, it is clear that the Veteran is anxious and stressed during individual evaluations, and he has abused alcohol as a coping mechanism.  Based upon a review of the objective findings of record, the evidence leads the Board to conclude that the disability picture resulting from his PTSD approximates occupational and social impairment with deficiencies with reduced reliability and productivity so as to warrant a 50 percent disability rating, during the period prior to January 10, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that not all of the criteria for a 50 percent rating were met during the appeal period; however, as noted earlier, the listed criteria are examples of the types and degree of the symptoms.  

The Board has determined, however, that after reviewing the entire evidence of record, the Board is compelled to find that a disability rating in excess of 50 percent is not warranted for the period prior to January 10, 2012.  The Veteran's PTSD is essentially manifested by anxiety, irritability, social detachment, and alcohol abuse.  Nevertheless, the treatment records from VA examiners do not reveal occupational and social impairment with deficiencies in most areas due to PTSD symptoms listed in the schedular criteria for a 70 percent rating (outlined above).  On interview, his judgment and insight have been good, and he has denied suicidal or homicidal ideation.  He has stated that due to his young sons, he would never contemplate suicide.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  He has indicated that he does have a good relationship with his young sons, and also has a good relationship with his mother and brother.  The evidence of record reflects that the Veteran has difficulty in his social and prior occupational environment, wherein he becomes irritable and angry, but the evidence does not reflect any violence as a result of such anger.  The demonstrated symptomatology consistently reflects that the Veteran's PTSD is manifested by moderate to severe difficulty in social and occupational functioning.  Indeed, the Veteran has consistently been fully oriented and was able to establish rapport with examiners.  In consideration of the subjective and objective symptomatology of record, the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating under the rating criteria.

While acknowledging that the Veteran's PTSD appears worse at times, due to stress in his life due to his divorce and bankruptcy, consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 50 percent disability rating are not met.  A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 70 percent disability rating.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance. 

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  In this respect, the Board notes that the medical evidence fails to show and the Veteran has not asserted that he required frequent periods of hospitalization for his service-connected PTSD, although the Board acknowledges that the Veteran has been admitted on two occasions for alcohol detox.  But, he has not required psychiatric hospitalization during the course of this appeal.  The medical evidence of record reflects that he receives occasional outpatient treatment, not inpatient treatment. Neither has marked interference with employment been demonstrated as solely a result of his service-connected PTSD for the period prior to January 10, 2012.  The Veteran was not working in January 2009 and the months thereafter; however, this was due to a knee injury.  Although the Veteran has changed employers, he has been consistently employed as a truck driver during the course of the appeal.  Likewise, no examiner has concluded that the Veteran's PTSD resulted in total occupational impairment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned therein.  What the Veteran has not shown in this case is that his service-connected PTSD, alone, has resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate at any time during the current appeal.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For the period prior to January 10, 2012, the Board finds that a request for a TDIU has not been reasonably raised, as the evidence of record does not reflect unemployability.  The Veteran has been employed in a full-time capacity as a truck driver during the course of the appeal, except for a period in which he was receiving workers' compensation due to a knee injury, and during his short periods of detox.  Thus, entitlement to a TDIU per 38 C.F.R. § 4.16(b) is not raised by the record and is not warranted for this period.

In conclusion, the Board finds that for the period prior to January 10, 2012, a disability rating of 50 percent, but no higher, is warranted.  

ORDER

Entitlement to a disability rating of 50 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits.


REMAND

PTSD

At the Board hearing, the Veteran testified that he was terminated from his employment on January 10, 2012 due to not being dependable.  He testified that he had quit drinking alcohol a month prior and was "going crazy" and suffering from hallucinations.  A January 26, 2012 VA outpatient treatment record reflects that the Veteran was fired due to not being dependable.  He reported that he was tired and would wake up with bad dreams.  He also reported that he was sleeping on his ex-wife's floor, and reported that he could not go to work in his profession.  He stated that he gets angry on the road when driving.  He reported headaches and anxiety.  In light of the Veteran's change in employment status and reported symptomatology during this time period, the Board has determined that the Veteran should be afforded a current VA examination to assess the severity of his PTSD.

Additionally, while on remand, updated VA treatment records should be obtained from the Ogden VAMC, from January 27, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The Court has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  During the course of this appeal, the Veteran has reported not being employed as of January 10, 2012, and he has suggested that his unemployability may be due to PTSD symptomatology.  

Initially, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Then, a VA medical opinion should be obtained to determine whether during any period of this appeal, the Veteran's service-connected PTSD precludes him from performing substantially gainful employment.  Here, a VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate his claim of entitlement to a TDIU.  Additionally, this letter should comply with Dingess, 19 Vet. App. at 473.  

2.  Updated VA outpatient treatment records from the Ogden VAMC for the period from January 27, 2012 should be associated with the claims folder.

3.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work for the period from January 10, 2012.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities (PTSD, tinnitus, and right ear hearing loss), he is precluded from all forms of substantially gainful employment from January 10, 2012.  A complete rationale for any opinion must be offered.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

4.  The RO should then readjudicate the issues of entitlement to an increased rating for PTSD, from the period January 10, 2012, and adjudicate entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


